     Case 3:21-cv-00670-DMS-RBB Document 3 Filed 04/30/21 PageID.13 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   SEAN MATTHEW FINNEGAN,                               Case No.: 21cv670 DMS (RBB)
12                                       Plaintiff,
                                                          ORDER (1) GRANTING
13   v.                                                   PLAINTIFF’S MOTION TO
                                                          PROCEED IN FORMA PAUPERIS
14   UBER,
                                                          AND (2) DISMISSING COMPLAINT
15                                     Defendant.         WITHOUT PREJUDICE FOR LACK
                                                          OF SUBJECT MATTER
16
                                                          JURISDICTION
17
18          Plaintiff, a non-prisoner proceeding pro se, has submitted a form Complaint along

19   with a request to proceed in forma pauperis (“IFP”).

20        A. Motion to Proceed IFP

21          All parties instituting any civil action, suit or proceeding in a district court of the

22   United States, except an application for writ of habeas corpus, must pay a filing fee of

23   $402. 1 See 28 U.S.C. § 1914(a). An action may proceed despite a plaintiff’s failure to

24   prepay the entire fee only if the plaintiff is granted leave to proceed IFP pursuant to 28

25
26   1
       In addition to the $350 statutory fee, civil litigants must pay an additional administrative
27   fee of $52. See 28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court
     Misc. Fee Schedule, § 14 (eff. Dec. 1, 2020)). The additional $52 administrative fee does
28   not apply to persons granted leave to proceed in forma pauperis. Id.
                                                      1
                                                                                  21cv670 DMS (RBB)
     Case 3:21-cv-00670-DMS-RBB Document 3 Filed 04/30/21 PageID.14 Page 2 of 3



 1   U.S.C. § 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007);
 2   Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999); Escobedo v. Applebees, 787 F.3d
 3   1226, 1234 (9th Cir. 2015) (internal quotation marks and citations omitted).
 4         Here, Plaintiff’s affidavit indicates he has no income, cash, or other assets. (ECF
 5   No. 2.) Plaintiff reports his bank has frozen his accounts. (Id.) This Court finds Plaintiff’s
 6   affidavit of assets is sufficient to show he is unable to pay the fees or post securities
 7   required to maintain this action. See Civil Local Rule 3.2(a). Accordingly, the Court grants
 8   Plaintiff’s Motion to Proceed IFP pursuant to 28 U.S.C. § 1915(a).
 9      B. Sua Sponte Screening
10         Notwithstanding payment of any filing fee or portion thereof, a complaint filed by
11   any person proceeding IFP pursuant to 28 U.S.C. § 1915(a) is subject to a mandatory and
12   sua sponte review and dismissal by the court to the extent it is frivolous, malicious, fails to
13   state a claim upon which relief may be granted, or seeks monetary relief from a defendant
14   immune from such relief. 28 U.S.C. § 1915(e)(2)(B); Calhoun v. Stahl, 254 F.3d 845, 845
15   (9th Cir. 2001) (“[T]he provisions of 28 U.S.C. § 1915(e)(2)(B) are not limited to
16   prisoners.”); Lopez v. Smith, 203 F.3d 1122, 1126–27 (9th Cir. 2000) (en banc).
17         Moreover, federal courts are courts of limited jurisdiction, having subject matter
18   jurisdiction only over matters authorized by the Constitution and Congress. See Kokkonen
19   v. Guardian Life Ins. Co., 511 U.S. 375, 377 (1994). In addition to the screening
20   procedures mandated by section 1915, “[i]f the court determines at any time that it lacks
21   subject-matter jurisdiction, the court must dismiss the action.” Fed. R. Civ. P. 12(h)(3);
22   see Snell v. Cleveland, Inc., 316 F.3d 822, 826 (9th Cir. 2002) (“[A] court may raise the
23   question of subject matter jurisdiction, sua sponte, at any time during the pendency of the
24   action.”).
25         Plaintiff alleges Defendant Uber picked up Plaintiff in Washington, D.C. to drive
26   Plaintiff to his office and the airport, but that the driver “went off course” and started
27   driving across state lines. (ECF No. 1 at 6.) Plaintiff states the Court has diversity
28

                                                    2
                                                                                   21cv670 DMS (RBB)
     Case 3:21-cv-00670-DMS-RBB Document 3 Filed 04/30/21 PageID.15 Page 3 of 3



 1   jurisdiction over this action pursuant to 28 U.S.C. § 1332. 2 (Id. at 3.) For a federal court
 2   to exercise diversity jurisdiction, there must be “complete diversity” between the parties
 3   and the amount in controversy requirement of $75,000 must be met. See 28 U.S.C.
 4   § 1332(a). The party asserting diversity jurisdiction has the burden of proof. Kanter v.
 5   Warner-Lambert Co., 265 F.3d 853, 857–58 (9th Cir. 2001). Here, Plaintiff fails to
 6   establish there is diversity between the parties, as he states both he and Defendant Uber are
 7   citizens of California. (Id. at 3–5.) Accordingly, the Court dismisses Plaintiff’s Complaint
 8   for lack of subject matter jurisdiction.
 9                                         CONCLUSION
10         For the foregoing reasons, Plaintiff’s Motion to Proceed IFP is GRANTED and the
11   Complaint is DISMISSED without prejudice for lack of subject matter jurisdiction.
12         IT IS SO ORDERED.
13   Dated: April 30, 2021
14
15
16
17
18
19
20
21
22
     2
23     To the extent Plaintiff references 18 U.S.C. § 1201 as a basis for jurisdiction (see ECF
     No. 1 at 3), he fails to establish federal question jurisdiction because he has not shown that
24   this federal criminal statute confers a private right of action. See Grajeda v. Bank of Am.,
25   N.A., No. 12-CV-1716-IEG NLS, 2013 WL 2481548, at *2 (S.D. Cal. June 10, 2013)
     (“Generally, criminal statutes do not confer private rights of action, and thus any party
26   asserting such a private right bears the burden of establishing its existence.”) (citations
27   omitted); In re Digimarc Corp. Derivative Litig., 549 F.3d 1223, 1229 (9th Cir. 2008) (“If
     . . . [the statute] does not contain a private right of action, the district court properly
28   dismissed the . . . claim for lack of subject matter jurisdiction[.]”).
                                                   3
                                                                                  21cv670 DMS (RBB)
